Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a home health aide working the night shift until she was discharged for sleeping on the job. Claimant testified that the patient had a cot set up in the back room for the aides and, notwithstanding the employer’s policy prohibiting such conduct, claimant admitted that she occasionally napped while the patient was sleeping. In view of the foregoing, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant lost her employment due to disqualifying misconduct (see Matter of Carr [Commissioner of Labor], 253 AD2d 931 [1998]; Matter of Dimassimo [Eastman Kodak Co.—Sweeney], 231 AD2d 777 [1996]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.